       Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 1 of 25




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

******************************************:
SHQIPJON KOLIQI                           :
            Plaintiff                     :                    CIVIL ACTION NO. 3:20-cv-942
                                          :
V.                                        :
                                          :
WALMART STORES, INC. DBA                  :
WALMART SUPERCENTER,                      :
WAL-MART REALTY COMPANY DBA               :
WALMART SUPERCENTER,                      :
WAL-MART ASSOCIATES, INC. DBA             :
WALMART SUPERCENTER,                      :
WAL-MART STORES EAST, INC. DBA            :
WALMART SUPERCENTER,                      :
WAL-MART REAL ESTATE BUSINESS             :
TRUST DBA WALMART SUPERCENTER             :
            Defendants                    :                    JULY 8, 2020

                            DEFENDANTS’ NOTICE OF REMOVAL

TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF

CONNECTICUT:

       The named defendants, Walmart Stores, Inc., Wal-Mart Realty Company, Wal-Mart

Associates Inc., Wal-Mart Stores East, Inc., Wal-Mart Stores East, Limited Partnership, and Wal-

Mart Real Estate Business Trust (“Defendants”) by and through their undersigned counsel, and

pursuant to 28 U.S.C.A. § 1332(a) and § 1441, hereby remove this action from the Superior Court,

Judicial District of Waterbury, in the State of Connecticut, to the United States District Court for the

District of Connecticut and in support of which states as follows:

       1.      The plaintiff, Shqipjon Koliqi (“Plaintiff”), commenced an action by service of

process against the Defendants in state court entitled, Shqipjon Koliqi v. Walmart Stores, Inc. et al.,



                                                  -1-


                                ROGIN NASSAU LLC • ATTORNEYS AT LAW
            CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
       Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 2 of 25




returnable to the Superior Court, Judicial District of Waterbury. A copy of the referenced Summons

and Complaint are attached hereto as Exhibit A.

       2.      This Notice of Removal is timely and filed with this Court within thirty (30) days after

receipt by Defendants of the initial pleadings setting forth the claims for relief upon which this action

is based. The Defendants were served on or around June 11, 2020.

       3.      In his Complaint, the Plaintiff seeks unspecified damages. However, the Plaintiff

alleges the following injuries and damages:

               a.      A fracture in the left tibia and fibula;

               b.      Left interior knee pain

               c.      Swelling, pain and discomfort of the left lower extremity;

               d.      Scarring and disfigurement of the left lower extremity

               e.      Contusions to his left lower extremity;

               f.      Restricted range of motion of his left lower extremity;

               g.      Pain, stiffness and discomfort of the left lower extremity;

               h.      Swelling of the left lower extremity;

               i.      Permanent partial disability to his left lower extremity; and

               j.      Associated pain and suffering.

See Exhibit A, Count One, at ¶13(a)-(j). The Plaintiff further alleges that he has incurred medical

expenses for the foregoing injuries, including for “surgery, medicine, physical therapy, x-rays, and

other diagnostic evaluation.” Id. at ¶14. In addition, Plaintiff claims that his “earning capacity has

been and will continue to be impaired in the future.” Id. at ¶16. Based on Plaintiff’s allegations and




                                                   -2-


                                 ROGIN NASSAU LLC • ATTORNEYS AT LAW
             CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
          Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 3 of 25




Defendants’ investigation to date, the damages claimed exceed $75,000.00 upon information and

belief.

          4.     The Plaintiff alleges that “at all times relevant ... he was a resident of the Town of

Waterbury, and State of Connecticut” and alleges to have been injured while “delivering goods” to a

Walmart retail store in Naugatuck, Connecticut. on March 5, 2019.

          Defendant, Walmart Stores, Inc, is a corporation now known as “Walmart, Inc.” organized in

the State of Delaware, with a principal place of business in Bentonville, Arkansas. Defendant, Wal-

Mart Realty Company is a corporation organized under the laws of the state of Arkansas with a

principal place of business in Los Angeles, California. Wal-Mart Associates Inc. is a corporation

organized under the laws of the state of Delaware with a principal place of business in Bentonville,

Arkansas. Wal-Mart Stores East, Inc. is a corporation organized under the laws of the state of

Arkansas with a principal place of business in Bentonville, Arkansas. Wal-Mart Stores East, Limited

Partnership is a Delaware limited partnership with a principal place of business in Bentonville,

Arkansas. Wal-Mart Real Estate Business Trust Wal-Mart East is a foreign business trust organized

under the laws of the state of Delaware with a principal place of business in Bentonville, Arkansas

          There is complete diversity of citizenship between the Plaintiff and the Defendants.

          5.     The above-entitled action is a civil action over which this Court has original

jurisdiction under the provisions of 28 U.S.C. § 1332 and thus may be removed to this Court by the

Defendant pursuant to the provisions of 28 U.S.C. § 1441.

          6.     This action is removable pursuant to the provisions of 28 U.S.C. § 1441 because this

is a civil action wherein the amount in controversy exceeds the sum of or the value of $75,000.00

exclusive of interest and costs, and Plaintiff and Defendants are citizens of different states.


                                                     -3-


                                   ROGIN NASSAU LLC • ATTORNEYS AT LAW
               CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
       Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 4 of 25




Dated this 8th day of July, 2020.



                                                               THE DEFENDANTS

                                                        By:    /s/ George C. Springer, Jr.
                                                               George C. Springer, Jr. [ct03263]
                                                               Rogin Nassau LLC
                                                               185 Asylum Street, 22nd Floor
                                                               Hartford, CT 06103-3460
                                                               Tel: (860) 256-6380
                                                               Fax: (860) 278-2179
                                                               E-mail: gspringer@roginlaw.com




                                                  -4-


                                ROGIN NASSAU LLC • ATTORNEYS AT LAW
            CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
      Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 5 of 25




                                         CERTIFICATION

       This is to certify that a copy of the foregoing was served electronically this 8th day of July
2020 and served by mail on anyone unable to accept electronic filing. Notice of this filing will be
sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail at the
addresses shown below to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

       Law Offices of Carl A. Secola Jr., LLC
       1960 Whitney Avenue
       P.O. Box 185400
       Hamden, CT 06518

                                               /s/ George C. Springer, Jr.
                                               George C. Springer, Jr. [ct03263]




                                                  -5-


                                ROGIN NASSAU LLC • ATTORNEYS AT LAW
            CITYPLACE I • HARTFORD, CONNECTICUT 06103-3460 • (860) 256-6300 • JURIS NO. 050793
Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 6 of 25




                EXHIBIT A
SUMMONS - CIVIL                 Case 3:20-cv-00942-VLB Document      1 on
                                                        For information Filed 07/08/20 Page
                                                                                       STATE 7
                                                                                             OFofCONNECTICUT
                                                                                                  25
JD-CV-1 Rev. 2-20                                                                 ADA accommodations,                                       SUPERIOR COURT
C.G.S. §§ 51-346. 51-347. 51-349, 61350.52.45a, 52.4E4 52-259;                    contact a court clerk or
P.B. §§ 3-1 through 3-21. 8-1. 10-13                                                                                                              www.jud.d.gov
                                                                                  go to: www.Juctagov/ADA.
instructions are on page 2.
0 Select if amount. legal interest, or property in demand, not including interest and costs, is LESS than $2,500.
0 Select if amount, legal interest, or property in demand, not including Interest and costs, is $2,500 or MORE.
O Select If claiming other relief in addition to, or in place of, money or damages.

TO: Any proper officer
By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.
Address of court clerk (Number, street, town and zip code)                                            Telephone number of clerk                    Return Date (Must be a Tuesday)
300 Grand Street Waterbury, CT 06702                                                                  ( 203) 591 — 3300                            July 21, 2020
J  Judicial District    GA.          At (Criyfrown)                                                                                      Case type code (See list on page
P  Housing  Session  U  Number.      Waterbury                                                                                            Major. T                Minor. 02
For the plaintiff(s) enter the appearance of:
Name and address of attorney. law firm or plaintiff if self-represented (Number, street, town and zip code)                                  Jude number (if attorney or law Om)
Law Office of Carl A. Secola Jr. LLC P.O. Box 185400, Hamden, CT 06518                                                                       434527
Telephone number                      Signature of plaintiff (f self-represented)
( 203) 891 — 5265
The attorney or law firm appearing for the plaintiff. or the plaintiff if                                     E-mall address for delivery of papers under Section 10-13 of the
                                                                                                              Connecticut Practice Book (if agreed)
self-represented, agrees to accept papers (service) electronically
in this case under Section 10-13 of the Connecticut Practice Book. I-1 Yes El N
   Parties                Name (Last, First, Middle initial) and address of each party (Number; street; P.O. Box; town; state; zip; country, if not USA)
    First            Name: Koliqi, Shqipjon
                                                                                                                                                                   P-01
   plaintiff         Address: 279 Oakville Avenue, Waterbury, CT 06708
  Additional         Name:
                                                                                                                                                                                   P-02
   plaintiff         Address:
    First            Name: Walmart Stores Inc. DBA Walmart Supercenter, 1100 New Haven Road, Naugatuck, CT
                                                                                                                                                                                   0-01
  defendant          Address.                  "      nr,-67-BurnsIde-Avenue, East Hartford, CT 06108-3408
  Additional         Name:      I-Mart Realty Company, BA-WalmartSupexcete 1100 New Haven Road, Naugatuck, CT
                                                                                                                                                                                 D-02
. defendant          Address: Age :     Corporation System, 67 Burnside enue,
                                                                         v    East Hartford, CT 06108-3408
  Additional         Name: Wal-Mart Associates Inc. DBA Walmart Supercenter, 1100 New haven Road, Naugatuck, CT
                                                                                                                                                                                   13-03
  defendant          Address: Agent: C T Corporation System, 67 Burnside Avenue, East Hartford, CT 06108-3408
  Additional         Name: Wal-Mart Stores East Inc. DBA Walmart Supercenter, 1100 New Haven Road, Naugatuck, CT
                                                                                                                                                                                   0-04
  defendant          Address; Agent: Denise Merrill, State of Connecticut Secretary of State, 30 Trinity Street, Hartford, CT 06106
Total number of plaintiffs: 1                            Total number of defendants: 6                                  III Form JD-CV-2 attached for additional parties

Notice to each defendant
1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.
2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
   it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
    court on the Return Date unless you receive a separate notice telling you to appear.
3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance
    form at the court address above, or on-line at https:f/jud.cLgov/webforms/.
4. If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
    your insurance representative. Other actions you may take are described in the Connecticut Practice Book, which may be found in a
    superior court law library or on-line at https://www.jud.ctgov/pb.htrn.
5. If you have questions about the summons and complaint, you should talk to an attorney.
   The court staff is not allowed to give advice an legal m         rs.
Date               SizysigiFireAro                                      El Commissioner of Superior Court
June 3, 2020             abo.                                           0                           Clerk
If this summons Is signed by a Clerk:
a. The signing has been done so that the plaintiff( will of be denied access to the courts.
b. It is the responsibility of the plaintiff(s) to ensure  ervice is made in the manner provided
c. The court staff is not permitted to give any legal adv ce in connection with any lawsuit
d. The Clerk signing this summons at the request of the plaintiff(s) Is not responsible in any wa
     errors or omissions in the summons, any allegations contained in the complaint, or the se
     summons or complaint.
I certify I have read and         Signed (Sell-mprasented pitainitTO                                               Date                      Docket Number I
                                                                                                                                                           t
understand the above:
                        '           --Priritftiftri71                               Page 1 of 2                               1-1161taFtirtil'i
CIVIL SUMMONSCase 3:20-cv-00942-VLB  Document 1 Filed 07/08/20 Page 8 of 25
                                 STATE OF CONNECTICUT
CONTINUATION OF PARTIES
JD-CV-2       Rev. 9.12                                               SUPERIOR COURT
First named Plaintiff (Lest, First. Middle NUM)
Kok', Shqipjon
First named Defendant (Last. F1rs4 Middle Whet)
Walmart Stores Inc. DEA Walmart Supercenter
Additional Plaintiffs
Name (Lest, Rest Middle tnitiaL if ledNiduag                            . Address (Number, Street, Town end Zip Cade)                                      CODE
                                                                                                                                                                  ,

                                                                                                                                                           03

                                                              .                                             .                                              04'
              '                                                                                             •
                                                                               •                          . •                                              05

                                                                                                                                                           06

                                                                                                                                                           07

                                                                                                                                                           08

                                                                                                                                                           09

                                •     •...                                                                                                                 10

                                                                                                                                                           11
                                                                  .                                                                                    .
                  •   '                                                                                                          .                         12
                                                                                                              ;
                                                                                                                                                           13

Additional Defendants
Name (Lest, Rrst, Middle Initial, if Individual)                         Address (Number, Street, Town and Zip Code)                     •             CODE

Walmart Stores East Limited Partnership, DBA Warman Supercenter, 1100 New Haven Road, Naugatuck, CT, Agent: C T
Corporation System, 67 Burnside Avenue, East Hartford, CT 06108.3408                                                                                       05
 Wal-Mart ReaL Estate Business Trust, DBA Waimart Supercenter, 1100 New Haven Road,Naugatuck, CT, Agent: Pursuant
to C.G.S. 32-539c, State of Connecticut Secretary of State, Denise Merrill, 30 Trinity Street, Hartford, CT 06106-0470                                     06
                 ,             .                                                            ..                         •
                                                                                                                                                           07
                                •                                                                               •
                                                                                                                                                           08

                                                  •                                                             :                                          09
                                                                                                          •
                                                                                                                                                           10
                                                          .                                                                                                     .
                                                                                                                                         .
                                                                                                                                                           11
                                                                                                                             FOR COURT USE ONLY- File Date
                  •                                                                                                     12

         •                                                                                                          E




          •                                                                                                         p   13   •
                                                                                                                    1                .


                                                      .                                                             1 14 Docket number

                                                                                                                                 CIVIL SUMMONS-Continuation
                                    74Prifitfon-tol                                                                 Fite-mtutrivi
Instructions                Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 9 of 25
'1. Type or print legibly. If you are a self-represented party, this summons must be signed by a clerk of the court.
 2. If there Is more than one defendant, make a copy of the summons for each additional defendant. Each defendant must receive a copy of
    this summons. Each copy of the summons must show who signed the summons and when it was signed. if there are more than two
    plaintiffs or more than four defendants, complete the Civil Summons Continuation of Parties (form JD-CV-2) and attach it to the original
    and all copies of the summons.
 3. Attach the summons to the complaint, and attach a copy of the summons to each copy of the complaint. Include a copy of the Civil
    Summons Continuation of Parties form, if applicable.
 4. After service has been made by a proper officer, file the original papers and the officers return of service with the clerk of the court.
5. Use this summons for the case type codes shown below.
  ' Do ng use this summons for the following actions:
    (a) Family matters (for example divorce, child support,                                (e) Administrative appeals
        custody, paternity, and visitation matters)                                        (1) Proceedings pertaining to arbitration
    (b) Any actions or proceedings in which an attachment,                                 (g) Summary Process (Eviction) actions
        garnishment or replevy Is sought                                                   (h) Entry and Detainer proceedings        •
    (c) Applications for change of name                                                    (i) Housing Code   Enforcement  actions
    (d) Probate appeals


Case Type Codes
    MAJOR         CODE                                                                         MAJOR          CODE
                                            MINOR DESCRIPTION                                                 HAW
                                                                                                              minor 1il                  MINOR DESCRIPTION
  DESCRIPTION      Pa4P21
                   Minor                                                                     DESCRIPTION
 Contracts         C 00     Construction - M other                                          Property           P 00       Foreclosure               '
                   C 10     Construction - State and Local                                                     P 10       Partition
                   C 20     Insurance Policy                                                                   P 20       Quiet Ttile/Discherge ofMortgage or Lien
                   C 30     Spedlic Performance                                                                P 30       Asset Forfeiture
                   C 40     Collections                                                                        P 90       M other
                   C 59     UninsuredlUnderinsured Motorist Coverage
                   C 60     Uniform Limited Liability Company Act —C.G.S. 34243
                   C 90     M other                                                         Torts (Other       T 02 f Defective Premises - Private - Snow or Ice
                                                                                            than Vehicular)    T 03 1 Defective Premises - Private • Other
 Eminent           E 00     State Highway Condemnation                                                         Tii I Defective Premises - Public - Snow or Ice
 Domain            E 10     Redevelopment Condemnation                                                         T 12 Defective Premises - Public - Other
                   E 20     Other Slate or Munidpal Agencies                                                   T 20 Products Liabilky • Other than Vehicular
                   E 30     Public Utilities & Gas Transmission Companies                                      T 28 Malpractice. Medical
                   E 90     M other                                                                            T 29 Malpractice - Legal
                                                                                                               T 30 Malpractice - M other
                                                                                                               T 40 Assault and Battery
 Housing            H 10    Housing- Return of Security Deposit
                                                                                                               T SO Defamation
                    H 12    Housing- Rent and/or Damages
                                                                                                               T 61 Animals - Dog
                    H 40    Housing- Horsing- Aurae Querelannjunction
                                                                                                               T 89 Animals - Other                        •
                  . H 50    Housing - Administrative Appeal
                                                                                                               T 70 False Arrest
                    H 60    Housing - Municipal Enforcement
                                                                                                  •            171 Flee Damage
                    H 80    Housing • All Other
                                                                                                               T 90 M other
 Miscellaneous     M 00     Injunctico
                   M 10     Receivership                                                    Vehicular Torts    V 01       Motor Vehicles' - Driver and/or Passenger(s) vs. Drive**
                   M 15     Receivership for Abandonentighted Properly                                         V 04       Motor Vehicles' - Pedestrian vs. Driver
                   M 20     Mandamus                                                                           V 05       Motor Vehicles' - Property Damage only
                   M 30     Habeas Corpus (extradtiion, release from Penal instituticrt)                       V 06       Motor Vehicle' -Products Llablity Including Warranty
                                                                                                               VO9        Motor Vehicle' - All other
                   M 40     Arbitration
                                                                                                               V 10       Boats
                   M 50     Declaratory Judgment
                   M 83                                                                                        V 20       Airplanes
                            Bar etisdpfrne
                                                                                                               V 30       Railroads
                   M 65     Department of Labor Unemployment Compensation
                            Enforcement                                                                        V40        Snowmobiles
                   M 68     Bar Disciprme - Inactive Status                                                    V 90       Mather
                                                                                                                           'Motor Vehicles include cars, trucks,
                   M 70     Municipal Ordinance and Regulation Enforcement                                                  motorcycles, end
                                                                                                                                         e motor scooters.
                   M 80     Foreign Civil Judgments- C.G.S. 52-604 &C.G.S. 50a-30                                  ,
                   M 83     Small Claims Transfer to Regular Docket                         Wills. Estates    MO 'Construction of Wills and Trusts
                   M 84     Foreign Protective Order        .                                                 W 90 Al] other
                                                                                            and Trusts
                   M 89     CHRO Action in the Public Interest • PA 19.93
                   M 90     M other




                              7PrintRinT17.1                                     Page 2 of 2
            Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 10 of 25




RETURN DATE: JULY 21, 2020                                          i
                                                                    UPERIOR COURT

SHQIPJON KOLIQI                                                          OF WATERBURY

V.                                                                  AT WATERBURY

WALMART STORES INC. DBA
WALMART SUPERCENTER,
WAL-MART REALTY COMPANY
DBA WALMART SUPERCENTER,
WAL-MART ASSOCIATES INC.
DBA WALMART SUPERCENTER,
WALMART STORES EAST INC.
DBA WALMART SUPERCENTER
AND WAL-MART REAL ESTATE
BUSINESS TRUST DBA WALMART
SUPERCENTER                                                  :      JUNE 3, 2020

                                         COMPLAINT

       1.      At all times relevant, Plaintiff Koliqi Shqipjon was a resident of the Town of

Waterbury, and State of Connecticut.

       2.      At all times relevant, Defendant Walmart Stores Inc., DBA Walmart Supercenter,

was and continues to be a corporation conducting business, in the Town of Naugatuck and State

of Connecticut. At all times relevant, the above named defendant along with its and or their duly

authorized agents, servants and/or employees owned, possessed, managed, controlled and/or were

responsible for the care and maintenance of the parking lots and loading and delivery areas located

at the Walmait Supercenter located at 1100 New Haven Avenue, Naugatuck, Connecticut




                   THE LAW OFFICE OF CARL A. SECOLA, JR., L.L.C.
     1960 'Whitney Avenue, Second Floor • P.O. Box 185400 • Hamden, Connecticut 06518
                     Telephone (203) 891-5265 • Facsimile (203) 7451-5584
                                     Juris No. 434527
            Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 11 of 25




(hereinafter "subject premises").

       3.      At all times relevant, Defendant Walmart Wal-Mart Realty Company, DBA

Walmart Supercenter, was and continues to be a corporation conducting business, in the Town of

Naugatuck and State of Connecticut. At all times relevant, the above named defendant along with

its and or their duly authorized agents, servants and/or employees owned, possessed, managed,

controlled and/or were responsible for the care and maintenance of the parking lots and loading

and delivery areas located at the Walmart Supercenter located at 1100 New Haven Avenue,

Naugatuck, Connecticut (hereinafter "subject premises").

       4.      At all times relevant, Defendant Walmart Wal-Mart Associates Inc., DBA Walmart

Supercenter, was and continues to be a corporation conducting business, in the Town ofNaugatuck

and State of Connecticut. At all times relevant, the above named defendant along with its and or

their duly authorized agents, servants and/or employees owned, possessed, managed, controlled

and/or were responsible for the care and maintenance of the parking lots and loading and delivery

areas located at the Walmart Supercenter located at 1100 New Haven Avenue, Naugatuck,

Connecticut (hereinafter "subject premises").

       5.      At all times relevant, Defendant Walmart Stores East Inc., DBA Walmart

Supercenter, was and continues to be a corporation conducting business, in the Town ofNaugatuck

and State of Connecticut. At all times relevant, the above named defendant along with its and or




                  THE LAW OFFICE OF CARL A. SECOLA, JR., L.L.C.
     1960 Whitney Avenue, Second Floor • P.O. Box 185400 • Hamden, Connecticut 06518
                    Telephone (203) 891-5265 • Facsimile (203) 745-5584
                                    Juris No. 434527
              Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 12 of 25




their duly authorized agents, servants and/or employees owned, possessed, managed, controlled

and/or were responsible for the care and maintenance of the parking lots and loading and delivery

areas located at the Walmart Supercenter located at 1100 New Haven Avenue, Naugatuck,

Connecticut (hereinafter "subject premises").

         6.       At all times relevant, Defendant Wal-Mart Real Estate Business Trust, DBA

Walmart Supercenter, was and continues to be a corporation conducting business, in the Town of

Naugatuck and State of Connecticut. At all times relevant, the above named defendant along with

its and or their duly authorized agents, servants and/or employees owned, possessed, managed,

controlled and/or were responsible for the care and maintenance of the parking lots and loading

and delivery areas located at the Walmart Supercenter located at 1100 New Hairen Avenue,

Naugatuck, Connecticut (hereinafter "subject premises").

         7.      On or about March 5, 2019, the Plaintiff was lawfully upon the subject premises as

a business invitee for the purposes of delivering goods to the Walmart Supercenter at said location.

         8.      At said time and place the plaintiff drove a delivery truck around the back of the

Walmart Supercenter Store to the receiving area in order to deliver certain baked goods to the

store.

         9.      After parking the truck in the area designated for delivery vehicles the plaintiff

made his way out of the truck in order to remove goods from the delivery truck and bring them to




                  THE LAW OFFICE OF CARL A. SECOLAJR., L.L.C.
     1960 Whitney Avenue, Second Floor • P.O. Box 185400 • Hamden, Connecticut 06518
                    Telephone (203) 891-5265 • Facsimile (203) 74.575584
                                    Juris No. 434527
          Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 13 of 25




the receiving door.

        10.    As the plaintiff was making his way across the paved area between his truck and

the receiving door he was caused to slip and fall on a large accumulation of ice.

       11.     Plaintiffs fall and the consequences emanating from it were a direct and proximate

result of the negligence and carelessness of Walmart Stores Inc. DBA Walmart Supercenter, along

with its, and or their, duly authorized representatives, agents, apparent agenA, servants and/or

employees in that it and/or they:

                              a. failed and neglected to maintain the subject premises in a safe

                                    condition; '

                              b. permitted a dangerous and defective condition to exist, namely

                                    the accumulation of ice in the paved parking area where

                                    deliveries were made to the receiving department of said

                                    Walmart Supercenter Store, which posed an unreasonable risk

                                    for persons lawfully upon the subject premises, such as Plaintiff;

                              c. failed to take any preventative measures, such as the removal of

                                    the ice from the area in question to protect the Plaintiff and

                                    others lawfully on the premises;

                              d. failed to take any action to make the parking lot and paved area




                 THE LAW OFFICE OF CARL A. SECOLA, JR., L.L.C.
    1960 Whitney Avenue, Second Floor • P.O. Box 185400 • Hamden, Connecticut 06518
                   Telephone (203) 891-5265 • Facsimile (203) 745-5584
                                   Juris No. 434.527
    Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 14 of 25




                          where deliveries were made a safe means of ingress and egress

                          for the Plaintiff and others lawfully on the premises;

                       e. knew or reasonably should have known that the aforesaid

                          dangerous and defective condition existed but failed and

                          neglected to remedy said condition;

                       f. knew or should have known that the ice which made the paved

                          area in question slippery existed for an unreasonable duration of

                          time, and as a result, a dangerous and unsafe condition resulted

                          in the specific condition which caused the Plaintiff to slip and

                          fall forcibly to the ground;

                       g. knew or should have known that the accumulation of the

                          aforesaid ice posed an unreasonable risk of injury to all those

                          lawfully upon the premises;

                      h. knew or reasonably should have known that the dangerous and

                          defective condition existing on the paved area in question could
                                                       •       I
                          be the direct cause of injuries to persons lawfully entering and

                          exiting the receiving area of the premises such as the plaintiff;

                      i. knew or reasonably should have kriown of the dangerous and




             THE LAW OFFICE OF CARL A. SECOLA, JR., L.L.C.
1960 Whitney Avenue, Second Floor • P.O. Box 185400 • Hamdein, Connecticut 06518
               Telephone (203) 891-5265 • Facsimile (203) 745-5584.
                               Juris No. 434527
    Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 15 of 25




                         defective condition that existed or was created, yet failed to take

                         adequate measures to remove or repair said condition when the

                         same was necessary under the circumstances then and there

                         existing;

                      j. failed to warn the Plaintiff or others lawfully on the subject

                         premises of the dangerous and defective condition;

                      k. failed to make proper and reasonable inspections of the paved

                         area in question when the same was reasonably necessary under

                         all of the circumstances then and there present;

                      1. failed to remove said dangerous and defective condition;

                      m. failed to erect or maintain proper safeguards, warnings, and/or

                         signs, or failed to otherwise warn Plaintiff of the aforesaid

                         dangerous conditions;

                      n. permitted a dangerous and defective condition to exist, namely

                         the accumulation of ice which created a highly dangerous and

                         defective condition;

                      o. permitted a dangerous and defective condition to exist, namely

                         a depression in the paved area in question which served as a




             THE LAW OFFICE OF CARL A. SECOLA, JR., L.L.C.
1960 Whitney Avenue, Second Floor • P.O. Box 185400. Hamden, Connecticut 06518
               Telephone (203) 891-5265 • Facsimile (203) 745-5584
                               Juris No. 434527
    Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 16 of 25




                          collecting area for precipitation and runoff from melting snow

                          and ice which was then subject to refreezing which created a

                          highly dangerous and defective condition;

                      P- failed and neglected to remedy said condition when they knew

                          or should have known that the same was reasonably necessary

                         under all the circumstances then and there existing;

                      q. failed to take any preventative measures to protect Plaintiff and
                          other persons lawfully upon the premises or to take any action
                                                -           I
                          to make the premises safe for all those lawfully upon the

                         premises, including Plaintiff;

                      r. knew or reasonably should have known that the failure to

                         promptly remedy the situation created an unreasonable risk for

                         Plaintiff and other business invitees 'yet failed to take any action

                         to prevent, remedy, correct, reduce or eliminate the dangerous

                         condition;

                      s. failed to properly train and/or supervise its agents, servants,

                          and/or employees with regard to the care and maintenance of the

                          subject premises;




             THE LAW OFFICE OF CARL A. SECOLA,JR., L.L.C.
1960 Whitney Avenue, Second Floor • P.O. Box 185400 • Hamden, Connecticut 06518
               Telephone (203) 891-5265 • Facsimile (203) 745-5584
                               Juris No. 434527
    Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 17 of 25




                      t. failed to properly train and/or supervise its employees with

                         regard to the removal of snow and ice from the subject premises;

                      u. although it knew or reasonably should have known of the risk

                         that existed or that was created, it failed to remove the ice and

                         snow when doing so was reasonably necessary under all the

                         circumstances then and there existing;

                      v. failed to make reasonable inspections of the premises to detect

                         the existence of the aforementioned dangerous and defective

                         condition when it knew or reasonably should have known that

                         said inspections were necessary under all the circumstances then

                         and there existing;

                      w. knew or should have known that the depression in the asphalt

                         parking area would collect water resulting from melting and

                         refreezing of piles of snow and ice piled in the vicinity of said

                         parking area which served as a collecting area for melting snow

                         and ice which were then subject to refreezing and creating ice

                         patches on the paved area in question yet they failed to take steps

                         to alter or repair the paved area in question when they knew or




             THE LAW OFFICE OF CARL A. SECOLA, JR., L.L.C.
1960 Whitney Avenue, Second Floor • P.O. Box 185400. Hamden, Connecticut 06518
               Telephone (203) 891-5265 • Facsimile (203) 745-5584
                               Juris No. 434527
    Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 18 of 25




                          should have known the same was reasonably necessary under all

                          the circumstances then and there present;

                      x. failed to place sand, salt or other substances necessary to make
                                                              1
                          the surface less slippery and or to melt the ice when they knew
                                                        1
                          or should have known the same was necessary under all the

                        . circumstances then and there present;
                      y. failed to remove the accumulation of ice and snow in a timely

                          manner under all of the circumstances then and there existing;

                      z. failed to erect or maintain proper safeguards, warnings and

                          signs, or failed to otherwise warn Plaintiff of the aforesaid

                         dangerous conditions;

                      aa. failed to exercise reasonable care under all of the circumstances

                         then and there existing;

                      bb. in that they designed and constructed the paved area in such a

                          way so as to create a pitched surface which would collect water,

                         precipitation, melting snow and ice as well as runoff from the

                          surrounding impervious surfaces and structures thereby

                          directing it into the depression and thereafter freezing or




             THE LAW OFFICE OF CARL A. SECOLA, JR., L.L.C.
1960 Whitney Avenue, Second Floor • P.O. Box 185400 • Hamden, Connecticut 06518
               Telephone (203) 891-5265 • Facsimile (203) 745-5584
                               Juris No. 434527
    Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 19 of 25




                            refreezing resulting in an unreasonably dangerous condition for

                            persons lawfully upon the premises;

                         cc. failed to acquire the appropriate equipment necessary to

                            properly clear the paved area of accumulations of ice and snow

                            and to spread sand or salt or other abrasive or melting agents

                            when the same was reasonably necessary under all the

                            circumstances then and there presjnt;

                         dd. failed to hire or provide its own snow and ice removal service

                            when it knew or should have known the same was reasonably

                            necessary under all the circumstances then and there present;

                     .      and

                         ee. in that they failed to take any steps to remove the snow or ice

                            from the paved area and to take any steps to spread any

                            substances which would make the parking area less slippery and

                            or aid in melting said accumulation of ice and snow.

                         iT. In that they piled or allowed to be piled snow and ice from

                            previous storms in close proximity to the depressed area of the

                            pavement when they knew or should have known piling snow




             THE LAW OFFICE OF CARL A. SECOLA, JR. L.L.C.
1960 Whitney Avenue, Second Floor, • P.O. Box 185400. Hamden, Connecticut 06518
               Telephone (203) 891-5265 • Facsimile (203) 745-5584
                               Juris No. 434527
          Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 20 of 25




                                  and or ice in that manner in that location would result in the type

                                  of hazardous condition which caused the plaintiff to fall.

       12.     At all times relevant, the Defendant, its agents, servants and/or employees were

under a duty to keep and maintain the subject premises in a reasonably safe 'condition for the

protection of the Plaintiff and all other persons lawfully upon-and using said premises.

       13.     As a direct result of the aforesaid negligence and carelessness of the Defendant, its

agents, servants and/or employees, Plaintiff suffered from the following serious personal injuries

some, or all, of which may be permanent in their nature:

                              a. A fracture in the left tibia and fibula

                              b. Left interior knee pain

                              c. swelling, pain and discomfort of the left lower extremity;

                              d. scarring and disfigurement of the left lower extremity

                              e. contusions to his left lower extremity;

                              f. restricted range of motion of his left lower extremity;

                              g. pain, stiffness and discomfort of the left lower extremity;

                              h. swelling of the left lower extremity;

                              i. permanent partial disability to his left lower extremity;

                              j. associated pain and suffering.




                 THE LAW OFFICE OF CARL A. SECOLA, JR., L.L.C.
    1960 Whitney Avenue, Second Floor • P.O. Box 185400* Hamden, Connecticut 06518
                   Telephone (203) 891-5265 • Facsimile (203) 74525584
                                   Juris No. 434.527
          Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 21 of 25




        14.     As a further result of the negligence and carelessness of the Defendants, its and or

their agents, servants and/or employees, Plaintiff incurred and will continue to incur expenses for

medical care and treatment, including, but not limited to orthopaedic consultation; surgery,

medicine, physical therapy, x-rays and other diagnostic evaluation, all of which has and will

continue to cause his loss and damage in the future.

        15.     As a further direct and proximate result of the carelessness and negligence of the

Defendants, its and or their agents, servants and/or employees, the Plaintiff has been caused to

suffer an overall physical discomfort which imposes severe limitations on his ability and capacity

to carry on and enjoy all of life's activities and his ability to partake in and enjoy life's activities

has been impaired as a direct result of said incident.

        16.     As a further direct and proximate result of the carelessness and negligence of the

Defendants, its and or their agents, servants and/or employees, the Plaintiff's earning capacity has

been and will continue to be impaired in the future.

       COUNT TWO:

        1-10. Paragraphs 1-10 of the First Count are hereby incorporated and made paragraphs 1-

        10 of the Second Count as if fully set forth herein.

        11.     Plaintiff's fall and the consequences emanating from it were a direct and proximate

       result of the negligence and carelessness of Wal-Mart Realty Company DBA Walmart




                  THE LAW OFFICE OF CARL A. SECOLA,JR. L.L.C.
     1960 Whitney Avenue, Second Floor • P.O. Box 185400 • Hamden, Connecticut 06518
               •    Telephone (203) 891-5265 • Facsimile (203) 745-5584
                                    Juris No. 434527
     Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 22 of 25




  Supercenter, along with its, and or their, duly authorized representatives, agents, apparent
                                                             •I
  agents, servants and/or employees in one or more of the ways set forth in the subparagraphs

  of paragraph 11 of the First Count and said subparagraphs are hereby incorporated by

  reference as if fully set forth herein.

  12.     Paragraphs 12-16 of the First Count are hereby incorporated by reference as if fully

  set forth herein.



  COUNT THREE:

  1-10. Paragraphs 1-10 of the First Count are hereby incorporated and made paragraphs 1-

  10 of the Third Count as if fully set forth herein.

  11.     Plaintiffs fall and the consequences emanating from it were a direct and proximate

  result of the negligence and carelessness of Wal-Mart Associates Inc. DBA Walmart

  Supercenter, along with its, and or their, duly authorized representatives, agents, apparent

  agents, servants and/or employees in one or more of the ways set forth in the subparagraphs

  of paragraph 11 of the First Count and said subparagraphs are hereby incorporated by

  reference as if fully set forth herein.

  12.     Paragraphs 12-16 of the First Count are hereby incorporated by reference as if fully

  set forth herein.




             THE LAW OFFICE OF CARL A. SECOLA, JR., L.L.C.
1960 Whitney Avenue, Second Floor • P.O. Box 185400 • Hamden, Connecticut 06518
               Telephone (203) 891-5265 • Facsimile (203) 745-5584
                               Juris No. 434527
     Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 23 of 25




  COUNT FOUR:

  1-10. Paragraphs 1-10 of the First Count are hereby incorporated and made paragraphs 1-

  10 of the Third Count as if fully set forth herein.

  11.     Plaintiff's fall and the consequences emanating from it were a direct and proximate.

  result of the negligence and carelessness of Walmart Stores East Inc. DBA Walmart

  Supercenter, along with its, and or their, duly authorized representatives; agents, apparent

  agents, servants and/or employees in one or more of the ways set forth in the subparagraphs

  of paragraph 11 of the First Count and said subparagraphs are hereby incorporated by

  reference as if fully set forth herein.

  12.     Paragraphs 12-16 of the First Count are hereby incorporated by reference as if fully

  set forth herein.

  COUNT FIVE:

  1-10. Paragraphs 1-10 of the First Count are hereby incorporated and made paragraphs 1-

  10 of the Third Count as if fully set forth herein.

  11.     Plaintiff's fall and the consequences emanating from it were a direct and proximate

  result of the negligence and carelessness of Wal-Mart Real Estate Business Trust DBA

  Walmart Supercenter, along with its, and or their, duly authorized representatives, agents,

  apparent agents, servants and/or employees in one or more of the ways set forth in the




             THE LAW OFFICE OF CARL A. SECOLA, JR., L.L.C.
1960 Whitney Avenue, Second Floor • P.O. Box 1135400 • Hamden, Connecticut 06518
               Telephone (203) 891-5265 • Facsimile (203) 745-5584
                               Juris No. 434527
      Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 24 of 25




   subparagraphs of paragraph 11 of the First Count and said subparagraphs are hereby

   incorporated by reference as if fully set forth herein.

   12.     Paragraphs 12-16 of the First Count are hereby incorporated by reference as if fully

   set forth herein.



                                                   THE PLAINTIFF


                                             BY:
                                                   Carl A. Secola Jr.
                                                   Law Office of Carl A. Secola"Jr. LC
                                                   1960 Whitney Avenue
                                                   Hamden, CT 06517




WHEREFORE, The Plaintiff Claims:
1. Monetary Damages
2. Such other relief as law and equity may provide;



                                                   THE PLAINTIFF,


                                              By:
                                                Carl A. Secola Jr.




              THE LAW OFFICE OF CARL A. SECOLA, JR., L.L.C.
 1960 Whitney Avenue, Second Floor • P.O. Box 185400 • Hamden, Connecticut 06518
                Telephone (203) 891-5265 • Facsimile (203) 745-5584
                                Juiis No. 434527
         Case 3:20-cv-00942-VLB Document 1 Filed 07/08/20 Page 25 of 25




RETURN DATE: JULY 21, 2020                                        SUPERIOR COURT

KOLIQI SHQIPJON                                                   J.D. OF WATERBURY

V.                                                                AT WATERBURY

WALMART SUPERCENTER                                               JUNE 3, 2020

                        STATEMENT OF AMOUNT IN DEMAND
       The amount in demand, exclusive of interest and costs is more than fifteen thousand
dollars ($15,000.00).
                                           THE PLAINTIFF


                                        By:
                                           Carl A. Secola Jr.
                                           Law Office of Carl A. Secola       LC




                  THE LAW OFFICE OF CARL A. SECOLA, JR., L.L.C.
     1960 Whitney Avenue, Second Floor • P.O. Box 185400 • Hamden, Connecticut 06518
                    Telephone (203) 891-5265 • Facsimile (203) 745-5584
                                    Juris No. 434527
